IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                              Assigned January 13, 2014

   CYNTHIA SHERWOOD MCKENZIE V. JASON WAYNE MCKENZIE

                 Appeal from the Circuit Court for Davidson County
                      No. 12D3542      Philip E. Smith, Judge


             No. M2014-00010-COA-T10B-CV - Filed February 11, 2014


This is an appeal of the trial court’s denial of a motion to recuse. The motion was
based upon allegations of bias against the party, who is also a licensed attorney
representing herself in this matter. Because we can find no evidence in the record of
any bias that would require recusal, we affirm the trial court’s denial of the motion.

   Tenn. R. App. P. 3 Appeal as of Right/Tenn. Sup. Ct. R. 10B; Judgment of the
                             Circuit Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and A NDY D. B ENNETT, JJ., joined.

Cynthia Sherwood McKenzie, Nashville, Tennessee, Pro Se.

Lewis A. Williams, Nashville, Tennessee, for the appellee, Jason Wayne McKenzie.

                                       OPINION

       The underlying case is a divorce action between parties who were married for two
years and had no minor children. During the course of the litigation, the wife was
represented by several counsel, apparently sequentially, but at some point took over her
own representation. Ms. McKenzie, the wife, is an attorney licensed to practice in this
state.

       Ms. McKenzie filed a motion with the trial court asking that judge to recuse
himself from the case. She believed that he was biased against her because of some
statements he made during various proceedings and because of some rulings. The trial
court denied the motion in an order addressing all grounds raised in the motion. This
appeal followed. The record before us includes some orders entered by the trial court as
well as transcripts of hearings relevant to the points raised in the appeal.
                             I. A PPEALS UNDER T ENN. R. S. C T. 10B

       Appeals from orders denying motions to recuse are governed by Tenn. S. Ct. R.
10B. Pursuant to Tenn. S. Ct. R. 10B, §2.01, parties are entitled to an “accelerated
interlocutory appeal as of right” from an order denying a motion for disqualification or
recusal. If this court, based on the petition and supporting documents, determines that no
answer is needed, we may act summarily on the appeal. Tenn. S. Ct. R. 10B, §2.05.
Otherwise, this court may order an answer and may also order further briefing by the
parties. In addition, Tenn. S. Ct. R. 10B, §2.06 grants this court the discretion to decide
the appeal without oral argument.

       We have reviewed Ms. McKenzie’s petition and supporting documents,
determined that an answer and additional briefing are unnecessary, and elected to act
summarily on the appeal. We also find oral argument unnecessary pursuant to Tenn. S.
Ct. R. 10B, §2.06.

        The only issue before this court in an appeal under Tenn. S. Ct. R. 10B is whether
the trial court erred in denying the motion for recusal. See Duke v. Duke, 2012 WL
4513613 at *2 (Tenn. Ct. App. Oct. 2, 2012). We review the trial court’s recusal decision
under a de novo standard of review. Tenn. S. Ct. R. 10B, §2.06.1 The merits of any other
rulings may not be reviewed in a Rule 10B appeal. Duke, 2012 WL 4513613 at *2.

                                     II. J UDICIAL I MPARTIALITY

       Ms. McKenzie’s motion for recusal alleged as grounds that the trial judge is biased
against her.

       It is, of course, of primary importance that a litigant’s case be decided by an
impartial and unbiased court. In re Hooker, 340 S.W.3d 389, 394 (Tenn. 2011). As the
Tennessee Supreme Court has said:

        . . . [O]ne of the core tenets of our jurisprudence is that litigants have a right
        to have their cases heard by fair and impartial judges. Kinard v. Kinard,
        986 S.W.2d 220, 227 (Tenn. Ct. App. 1998) . . . . Accordingly, judges must

        1
          Prior to the adoption of Tenn. S. Ct. R. 10B, appellate courts reviewed recusal decisions under an
abuse of discretion standard. State v. Hester, 324 S.W.3d 1, 72-73 (Tenn. 2010); Bailey v. Blount County Bd
of Educ., 303 S.W.3d 216, 239-40 (Tenn. 2010); State v. Hines, 919 S.W.2d 573, 578 (Tenn. 1995) (“A
motion for recusal based upon the alleged bias or prejudice of the trial judge addresses itself to the sound
discretion of the trial court and will not be reversed on appeal unless clear abuse appears on the face of the
record”).


                                                     -2-
       conduct themselves at all times in a manner that promotes public
       confidence in the integrity and impartiality of the judiciary and shall not be
       swayed by partisan interests, public clamor, or fear of criticism. Tenn. S.
       Ct. R. 10, Cannon 2(A), 3(B)(2).

Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 564 (Tenn. 2001). “If the public is to
maintain confidence in the judiciary, it is required that cases be tried by unprejudiced and
unbiased judges.” State v. Rimmer, 250 S.W.3d 12, 37 (Tenn. 2008) (quoting Alley v.
State, 882 S.W.2d 810, 820 (Tenn. Crim. App. 1994)).

       In addition, recusal motions require consideration of whether there may be an
appearance of bias even though no actual bias exists. The public’s confidence in the
judiciary requires not only that the judge be impartial in fact, but also that the judge be
perceived to be impartial. Davis, 38 S.W.3d at 564.

      It is important “not only that justice be administered . . . but that [the public] shall
have no sound reason for supposing that it is not administered.” Smith v. State, 357
S.W.3d 322, 340 (Tenn. 2011) (quoting In re Cameron, 151 S.W. 64, 76 (Tenn. 1912)).
In other words, “justice must satisfy the appearance of justice.” State v. Lynn, 924
S.W.2d 892, 898 (Tenn. 1996) (quoting Offutt v. United States, 348 U.S. 11, 13 (1954)).

       Accordingly, the question of recusal on the basis of bias frequently involves two
different inquiries. The first is whether the judge has actual bias; the second is whether
his or her “impartiality might reasonably be questioned,” i.e., whether there is an
appearance of bias. Tenn. Sup. Ct. R. 10, Canon 2, R. 2.11(A); Bean v. Bailey, 280
S.W.3d 798, 805 (Tenn. 2009).

       Since the appearance of bias is as injurious to the integrity of the judicial system as
actual bias, the test for determining whether a judge’s impartiality might reasonably be
questioned is, and must be, an objective one. In re Hooker, 340 S.W.3d at 395; Smith v.
State, 357 S.W.3d at 341; Davis, 38 S.W.3d at 565. The test for determining whether an
appearance of impartiality exists is whether a “person of ordinary prudence in the judge’s
position, knowing all of the facts known to the judge, would find a reasonable basis for
questioning the judge’s impartiality.” In re Hooker, 340 S.W.3d at 395 (citations
omitted); State v. Hester, 324 S.W.3d 1, 73 (Tenn. 2010); Bean, 280 S.W.3d at 805.

       Thus, even when a judge believes that he or she can hear a case fairly and
impartially, the judge should grant a motion to recuse if “a person of ordinary prudence in
the judge’s position, knowing all of the facts known to the judge, would find a reasonable
basis for questioning the judge’s impartiality.” Tenn. Sup.Ct. R. 10, R. 2.11(A); Bean v.
Bailey, 280 S.W.3d at 805.


                                             -3-
                                 III. R ECUSAL FOR A LLEGED B IAS

       In examining requests for recusals due to bias, it is important to keep in mind the
fundamental protections that the rules on recusal are intended to provide. The law on
judicial bias is intended “to guard against the prejudgment of the rights of litigants and to
avoid situations in which the litigants might have cause to conclude that the court had
reached a prejudged conclusion because of interest, partiality, or favor.” 2 Bean, 280
S.W.3d at 803 (quoting State v. Austin, 87 S.W.3d 447, 470 (Tenn. 2002)) (emphasis
added); see In re Hooker, 340 S.W.3d at 395.

       Ordinarily, the bias that could disqualify a judge in a particular case is specific to
the judge in light of the parties, attorneys, or other factors in the case. Rule 2.11 of the
Rules of Judicial Conduct, Tenn. Sup. Ct. R. 10, Canon 2, R. 2.11, provides:

        (A) A judge shall disqualify himself or herself in any proceeding in which
        the judge’s impartiality might reasonably be questioned, including but not
        limited to the following circumstances:

        (1) The judge has a personal bias or prejudice concerning a party or party’s
        lawyer, or personal knowledge of facts that are in dispute in the
        proceedings.

       Rule 2.11(A) lists other specific situations which create questions regarding the
judge’s ability to be impartial, including defined relationships to the parties or counsel on
the part of the judge or the judge’s family. None of those situations is alleged to exist
here.

       Generally, the terms “bias” and “prejudice” refer to a state of mind or attitude that
works to predispose a judge for or against a party. Alley v. State, 882 S.W.2d 810, 821
(Tenn. Crim. App. 1994). However,

        [n]ot every bias, partiality, or prejudice merits recusal. To disqualify,
        prejudice must be of a personal character, directed at the litigant, “must
        stem from an extrajudicial source and result in an opinion on the merits on
        some basis other than what the judge learned from participation in the
        case.”


        2
         The Constitutional provision, Article VI, section 11 of the Tennessee Constitution, provides that
“[n]o Judge of the Supreme or Inferior Courts shall preside on the trial of any cause in the event of which he
may be interested . . . .”

                                                     -4-
                                            ***

       If the bias is based upon actual observance of witnesses and evidence given
       during the trial, the judge’s prejudice does not disqualify the judge.
       However, if the bias is so pervasive that it is sufficient to deny the litigant a
       fair trial, it need not be extrajudicial.

Id. (emphasis added) (quotations and citations omitted); see also Spain v. Connolly, 606
S.W.2d 540, 544 (Tenn. Ct. App. 1980).

        Generally, in order to justify recusal, any alleged bias must arise from extrajudicial
sources and not from events or observations during litigation of a case. If the bias is
alleged to stem from events occuring in the course of the litigation of the case, the party
seeking recusal has a greater burden to show bias that would require recusal, i.e., that the
bias is so pervasive that it is sufficient to deny the litigant a fair trial.

       Other jurisdictions follow a similar rule. Federal courts and some other state
courts express the rule using a little different language, but with no substantive difference.
Essentially, if the source of the alleged bias is not extrajudicial, a party moving for
recusal must demonstrate “a deep-seated favoritism or antagonism that would make fair
judgment impossible.” See, e.g., United States v. Adams, 722 F.3d 788, 838 (6th Cir.
2013); Jenkins v. Kerry, 928 F. Supp. 2d 122, 127 (D.D.C. 2013); Albuquerque
Bernalillo Cnty. Water Util. Authority v. New Mexico Public Regulation Comm’n, 229
P.3d 494, 511 (N.M. 2010); Teachers4Action v. Bloomberg, 552 F. Supp. 2d 414, 415
(S.D. N.Y. 2008).

        Ms. McKenzie has not alleged that there is any extrajudicial source of the bias she
claims. Instead, her allegations stem entirely from actions, statements, and rulings made
during or as a result of various hearings. Consequently, her request for recusal is subject
to a higher burden than if it arose from extrajudicial sources. The alleged bias must be so
pervasive that it denies a litigant a fair trial.

       The evidence Ms. McKenzie cites as support for her allegations that the trial judge
was biased against her fall into two general general categories: (1) failure to follow
precedent and otherwise make incorrect rulings against her, and (2) statements made in
court that Ms. McKenzie characterizes as “personal attacks” against her. We first
examine the law applicable to these types of allegations.




                                              -5-
       A. Adverse Rulings

       Because the protections against bias are generally specific to an individual judge,
and arise from a personal situation and a source outside the lawsuit, rulings made during a
lawsuit are not enough to require recusal. Generally, allegations based on adverse rulings
do not rise to the standard of bias required to support a request for recusal. See, e.g.,
Peterson v. Swarthout, 214 P.3d 332, 339 (Alaska 2009); Massey v Town of Branford,
985 A.2d 335, 343 (Conn. App. 2009); Jones v. State, 841 So. 2d 115, 137-38 (Miss.
2003); Briggs v Clinton Cnty. Bank and Trust Co., 452 N.E.2d 989, 1006 (Ind. App.
1983).

        The law in Tennessee is similarly well settled that “[a]dverse rulings by a trial
court are not usually sufficient grounds to establish bias.” Keisling v. Keisling, 92 S.W.3d
374, 380 (Tenn. 2002); Alley v. State, 882 S.W.2d at 821. The reason for this proposition
is obvious. “If the rule were otherwise, recusal would be required as a matter of course
since . . . courts necessarily rule against parties and witnesses in every case, and litigants
could manipulate the impartiality issue for strategic advantage, which the courts frown
upon.” Davis, 38 S.W.3d at 565 (citation omitted).

       Therefore, the mere fact that a judge has ruled adversely to a party or witness is
not grounds for recusal. Id.; State v. Hines, 919 S.W.2d 573, 578 (Tenn. 1995). “A trial
judge’s adverse rulings are not usually sufficient to establish bias.” State v. Cannon, 254
S.W.3d 287, 308 (Tenn. 2008). “Rulings of a trial judge, even if erroneous, numerous and
continuous, do not, without more, justify disqualification.” Alley v. State, 882 S.W.2d at
821.

       B. Statements During Hearings

        As recounted above, opinions of a judge based upon events that occur during the
litigation of a case are not extrajudicial and do not arise from outside or from personal
bias. Consequently, “judicial remarks during the course of a trial that are critical or
disapproving of, or even hostile to, counsel, the parties, or their cases, ordinarily do not
support a bias or partiality challenge.” United States v. Adams, 722 F.3d at 837 (quoting
Liteky v. United States, 510 U.S. 540, 555 (1994)); Albuquerque Bernalillo Cnty. Water
Utility Authority, 229 P.3d at 511.

       The rule makes common sense. The Tennessee Supreme Court explained in
Davis v. Liberty Mut. Ins. Co., 38 S.W.3d at 565, that if parties and counsel could demand
recusal on the basis of rulings, “recusal would be required as a matter of course since trial
courts necessarily rule against parties and witnesses in every case, and litigants could
manipulate the impartiality issue for strategic advantage.”

                                             -6-
       The same danger of manipulation in order to require a change of judge exists
where the basis for recusal is criticism or irritation directed at an attorney. A rule that
allowed an attorney to have his case transferred to another judge by quarreling with the
court is not in the interest of justice. If every time a judge criticized the conduct of an
attorney in the trial of a case, no matter how much it was warranted, a ground for recusal
might exist, it would allow for the kind of forum shopping and cause for delay that is
disfavored.

       Recusal is not required because a judge has formed an opinion that a particular
counsel is abrasive or has a litigation strategy that might include delay as a tactic.
Marcum v. Caruana, 2012 WL 3984631, at *7 (Tenn. Ct. App. Sept. 11, 2012);; In re
D.C., 49 S.W.3d 694, 698 (Mo. Ct. App. 2001) (a judge’s possession of views about the
conduct of a party or of the party’s counsel does not constitute disqualifying prejudice).

       A judge’s irritation or exasperation with counsel, criticism of counsel for
perceived delays or failures to follow rules, friction occurring during litigation, or even
sanctions and contempt charges do not establish the objective personal bias that would
prevent a fair assessment of the merits of the case. See, e.g., Rhodes v McDannel, 945
F.2d 117, 120 (6th Cir. 1991); People v. Smith, 410 N.E.2d 973, 978-79 (Ill. App. Ct.
1980); Blacknell v State, 502 N.E.2d 899, 904 (Ind. 1987); McKinley v. Iowa Dist.
Court for Polk Cnty., 542 N.W.2d 822, 827 (Iowa 1996).

       A number of jurisdictions have acknowledged that a judge may, in some
       circumstances, be disqualified for prejudice against counsel but have
       denied disqualification because the facts were insufficient to demonstrate
       bias. Judicial antipathy and irritation with counsel, rebuke of the attorney
       by the judge, the judge’s holding the attorney in contempt, and adverse
       legal rulings by the judge have all been considered legally insufficient
       reasons to disqualify a judge. In addition, a conflict between the judge and
       counsel in another case, a judge’s attempt to appoint different defense
       counsel, ex parte contacts by the judge, and a judge’s comments to another
       judge concerning counsel are not grounds for judicial disqualification.
       Facts relied on to prove prejudice on the part of the judge were insufficient
       in cases where there were prior critical comments by the judge, where
       there was attorney opposition to the judge’s election, where there was
       judicial reaction to counsel’s failure to appear in court, or in other
       circumstances.

54 A.L.R. 5th 575, § 2[a] (Disqualification of judge for bias against counsel for litigant)
(footnotes omitted).



                                            -7-
        As discussed earlier, a judge’s bias against an attorney, based upon occurrences
during litigation, may warrant disqualification only where hostility or bias is so
pervasive that it is sufficient to deny the litigant a fair trial. Any comments made by the
trial court must be construed in the context of all the facts and circumstances to
determine whether a reasonable person would construe those remarks as indicating
partiality on the merits of the case. Alley v. State, 882 S.W.2d at 822.

                                              IV. A NALYSIS

       In her 73-page petition filed in this court, Ms. McKenzie has alleged that various
actions or statements by the trial court demonstrate personal bias against her. Some
allegations are repeated and some grouped under more than one heading. We have
reviewed all the assertions made and examined the transcripts and documents provided
to us. We will not address each separate allegation in detail, but will examine some
examples.3

        Our review of the transcripts indicates that Ms. McKenzie has characterized
events and statements in a way that differs from a full and fair assessment of them. For
example, Ms. McKenzie complains that one of her expert witnesses on computers was
not allowed to testify at a hearing on discovery disputes and restraining orders. After
hearing one witness who testified to hacking problems with Ms. McKenzie’s computers,
the trial court declined to hear the second expert. That decision was based upon the
description of the testimony that would be given.

        Shortly thereafter, the judge was told that the potential witness would provide
additional information that would tie the hacking to Mr. McKenzie, a bit of information
that had not been related to the judge earlier. Upon learning that, the trial court stated
that the second expert should be called back in to testify because no one had yet “put Mr.
McKenzie’s fingerprints” on the hacking. However, Ms. McKenzie’s attorney did not
ever attempt to call the witness to the stand.

       Ms. McKenzie’s counsel stated that she wanted the restraining order (prohibiting
Mr. McKenzie from remotely accessing information on Ms. McKenzie’s computers) and
wanted to be able to come back later and prove that the husband had violated the order.
The trial court then had counsel for Ms. McKenzie question the husband whether he
possessed any documents obtained remotely from the wife’s computers, and Mr.
McKenzie answered no to each question.


        3
           In her petition to this court, Ms. McKenzie seeks to add a basis for her allegations of bias that was
not included in her motion for recusal presented to the trial judge. Under Rule 10B our review is limited to
the trial court’s denial of the recusal motion. Accordingly, we will not address these later allegations.

                                                     -8-
       Counsel concluded by telling the trial court, “we have our cause of action,” and
then verified that the court was going to issue a restraint on the husband remotely
accessing information on the wife’s computers. The court affirmed that was its
intention, and counsel for husband stated that the husband agreed to any such restraining
order.

       Consequently, based on a full reading of the transcript of the hearing, we cannot
agree that the trial court prevented a witness from testifying. Additionally, Ms.
McKenzie was granted the relief she had requested. We cannot see how she may have
suffered any prejudice.

       Next, Ms. McKenzie asserts that the trial judge should have recused himself
because his “personal attacks” against her evidence a prejudice against her. She
provides examples of such statements, and we have reviewed the transcripts of them all.
While Ms. McKenzie accuses the judge of calling her names, we disagree with that
characterization. Some of the statements involve advising her to consider retaining
another lawyer to represent her in this divorce. As the trial court explained, it had some
concern that she was too emotionally involved. While the court did refer to the old
saying about a lawyer who represents herself, the court did not call Ms. McKenzie a
“fool.” The judge did tell her in one instance that she was not thinking like a
professional but was acting like a scorned litigant. Having reviewed all the comments
cited by Ms. McKenzie in context, we do not agree that they were “personal attacks,”
nor did they indicate bias or prejudice against her that would suggest cause for removal.

        The judge was concerned by the amount of time that had already been spent on a
divorce of short duration with no children and few assets, and several times expressed
his frustration with the situation and wondered at the cause. He also indicated on a few
occasions that Ms. McKenzie’s actions in the course of the litigation was at least part of
the problem. Additionally, he admonished Ms. McKenzie that attacks on another lawyer
were not acceptable in his court. We find no comments by the judge to Ms. McKenzie in
her role as counsel that could provide a basis for recusal. As discussed above, even
critical remarks during litigation do not show bias.

       Another allegation is that the trial court disregarded controlling law and refused to
allow her to present evidence “in her own defense.” As stated above, adverse rulings do
not form the basis for an allegation of bias. All of the examples Ms. McKenzie provides
to support these allegations are, essentially, rulings of the trial court regarding
application of the law to the facts or evidentiary or procedural matters. In addition, she
challenges the trial court’s finding her in contempt and argues that the finding and the
procedure used indicate prejudice against her. Such rulings may be subject to review on



                                            -9-
appeal, but the merits of those decisions are not before us, and we hold that they do not
support a claim of prejudice under the legal standards set out earlier.

       Ms. McKenzie also asserts that the trial judge should be recused because of
something she calls “extrajudicial considerations from cases involving other lawyers.”
The example given of that complaint consists of the judge telling Ms. McKenzie that he
did not let other lawyers get away with something, so he was not going to let her either.
There is simply no basis for Ms. McKenzie to claim this statement was somehow
inappropriate or indicative of prejudice. Her claim bears no relationship to the actual
facts or to relevant law.

        Finally, we must address Ms. McKenzie’s claims that the trial judge exhibited a
gender bias. As evidence of alleged prejudice against her because of her gender, she
relies on the trial judge’s comment that a dog “is man’s best friend,” when there was an
issue over timely return of a dog to the husband. Additional evidence is alleged to exist
in the trial judge’s statement that he had recently dealt with a male lawyer going through
a divorce who used a rationale similar to one Ms. McKenzie was offering for her
lowered income and/or delay in meeting discovery deadlines. The judge stated that he
did not see why he should treat Ms. McKenzie differently.

        We find absolutely no evidence of a bias against Ms. McKenzie based upon her
gender. In fact, given the “evidence” she cites in support of the allegation, we find her
allegation to be outrageous. Without any reasonable foundation, she has attacked the
motivation of the trial judge and accused him of a more general bias than just against her
in this lawsuit. We have serious concerns regarding her conduct and admonish her, as a
member of the bar, against making unfounded critical accusations regarding a judge.

       Based upon the law discussed earlier and our review of the facts evidenced in the
transcripts and filings, Ms. McKenzie has failed to allege any ground for recusal.

                                    V. C ONCLUSION

       The trial court’s order denying the motion for recusal is affirmed. Ms. McKenzie
is taxed with the costs for which execution, if necessary, may issue.



                                                  ________________________________
                                                  PATRICIA J. COTTRELL, JUDGE




                                           -10-